Citation Nr: 1451143	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  07-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right shoulder bursitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 2005.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right shoulder bursitis and assigned a noncompensable rating, effective April 1, 2005.  

In March 2010, the Board, in pertinent part, denied entitlement to an initial compensable rating for right shoulder bursitis.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court, in pertinent part, remanded this issue for action consistent with a Joint Motion for Partial Remand (JMPR).  

This matter was remanded by the Board in January 2012.

In a January 2012 rating decision, the RO increased the disability rating for the right shoulder bursitis to 10 percent, effective April 1, 2005.

In September 2012, the Board denied entitlement to an initial rating in excess of 10 percent.  The Veteran filed a timely appeal to the Court.  In an April 2014 Memorandum Decision, the Court vacated and remanded the claim for action consistent with the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 Memorandum Decision, the Court found that the VA examinations that were previously provided to the Veteran were inadequate.  

In light of the Court's discussion in the April 2014 Memorandum Decision, and the evidentiary record, a remand is necessary to provide the Veteran with an adequate VA examination that assesses the current nature and severity of his service-connected right shoulder disability in compliance with 38 C.F.R. § 4.59.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21. Vet. App. 303 (2007).

On remand, the Veteran should be requested to identify any medical providers that have treated his right shoulder disability since April 2014.  Any identified records are to be associated with his claim file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran request that he identify any and all private and VA medical providers who have treated his right shoulder disability since April 2014.  If efforts to obtain these records prove unsuccessful, this should clearly be documented in the claim file, and the Veteran and his representative informed in writing.
 
2.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected right shoulder bursitis.  The claim file must be made available to the examiner and the examination report should reflect that such review was accomplished.  The examiner should conduct all indicated tests and studies indicated.

a) The examiner is to provide the results of range of motion testing of the right shoulder.  Any excursion of motion accompanied by pain must be specifically identified and the examiner is to indicate the point at which pain or any other factor limits motion.  The examiner is to identify any and all objective evidence of pain (e.g. facial expressions or visible behavior of the Veteran) and assess the extent of any pain (i.e. whether the pain is mild, moderate, or severe).  

The shoulder must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and if possible, with the range of the opposite undamaged joint.  

If any of the aforementioned testing cannot be performed, the examiner must explain the reason why.

b) To the extent possible, any functional impairment of the right shoulder due to incoordination, weakened movement, or excess fatigability is to be described in terms of the degree of additional range of motion loss.  

The examiner also must express an opinion on whether pain could significantly limit the Veteran's functional ability during flare-ups.  

If the examiner is unable to provide these findings or this opinion, he or she must explain why.

c) The examiner is to review the February 2012 examination report and provide an explanation as to the functional significance of the "positive" results of each of the various motion tests, specifically: the Hawkins' impingement test, Crank apprehension and relocation tests, and the cross-body adduction test.

If the examiner is unable to provide an explanation of any of these tests, he or she must explain why.

It is imperative that the examination report address each and every question posed above in (a) through (c), and include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Finally, after ensuring the adequacy of the examination report and undertaking any additional and necessary development; readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



